Citation Nr: 1311867	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-46 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction (E.D.) as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from January 1975 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO in St. Louis, Missouri, which, in relevant part, denied service connection for hypertension and erectile dysfunction.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran also appealed the issues of service connection for bilateral hearing loss and tinnitus.  The RO granted service connection for both disabilities in an October 2010 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The Veteran disagreed with the effective date of service connection assigned for the tinnitus disability, contending that the effective date should have been the same as the bilateral hearing loss effective date.  The earlier effective date for tinnitus was granted in a December 2010 rating decision.  The Veteran has not disagreed with disability ratings assigned.  His disagreement as to the effective date of service connection for tinnitus has been resolved; therefore, those issues have been resolved and are not in appellate status.  

The issue of service connection for E.D. is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has a current disability of hypertension.

2.  The Veteran was diagnosed with hypertension during active service.

3.  The Veteran's hypertension is not attributable to an intercurrent cause.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal for service connection for hypertension has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot, and there is no duty to further discuss how VA notified and assisted the Veteran in this case.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Service Connection for Hypertension

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The provisions of 38 C.F.R. § 3.303(b) are applicable only to those disabilities appearing on the list of "chronic diseases" contained in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension, a form of cardiovascular-renal disease, is on the list of "chronic diseases" contained in 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Veteran contends that he had hypertension during service, and that he now has the same disability of hypertension. 

After reviewing all the evidence, the Board finds that the Veteran has a current disability of hypertension.  A March 2010 VA primary care note shows a current diagnosis of hypertension.  The Veteran is on medication and has been instructed to reduce salt in his diet.  The current disability of hypertension is well established.

The evidence is at least in relative equipoise on the question of whether the Veteran had been diagnosed with hypertension during service.  The Veteran stated in his June 2009 claim that hypertension had been diagnosed on active duty.  He asserted that he had been treated for hypertension while on active duty in his November 2010 VA Form 9.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statement that he was diagnosed implies that he sought medical treatment and was told by a medical professional that he had hypertension.  The Veteran is competent to report a contemporaneous medical diagnosis; thus his statement is competent evidence of an in-service diagnosis of a "chronic disease".  See Jandreau, 492 F.3d at 1377.  

The Veteran's service treatment records are mostly unavailable.  The only surviving record present in the file is a December 1974 induction to service physical examination report.  Lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (considering competency and credibility where a claimant reported the diagnosis of a "chronic disease" during service and his service treatment records had been lost).  The Board cannot discount his statements based merely on the absence of his service treatment records.  

The Veteran brought a previous claim for non-service-connected pension benefits.  During the course of development, an April 2000 history and physical examination report from St. Francis Medical Center was associated with the claims file.  The Veteran had been seen for complaints of progressive weakness, numbness, tingling sensation, truncal and appendicular ataxis for several days.  Although the report states that "[h]e denied any history of hypertension," the physical examination discovered blood pressure of 155/101, and the Veteran was diagnosed with hypertension at that time.  A different report indicated that he had seen a different doctor who thought the problem was related to his blood pressure.  He was noted to have been on Cozaar, a hypertension medication, for three years.  The Veteran was granted pension benefits in a May 2000 rating decision on the basis of Guillain-Barre Syndrome and hypertension.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was diagnosed with hypertension during active service.  He is competent to report an in-service diagnosis of hypertension.  While the Veteran's lay history is not entirely consistent, there are private treatment records April 2000 that indicate a past history of hypertension.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran was diagnosed with hypertension during service.  

In addition, the evidence does not suggest that the Veteran's hypertension is attributable to an intercurrent cause.  Where hypertension is shown during service and no intercurrent cause is present, subsequent manifestations of hypertension at any later date, however remote, are service connected.  See 38 C.F.R. § 3.303(b).  As hypertension is demonstrated during service, no medical nexus of the currently diagnosed hypertension to service need be shown.  See id.; see also Walker, 
708 F.3d at 1338-39.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for hypertension are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted.


REMAND

The Board must remand the claim for service connection for E.D., claimed as secondary to hypertension, for additional development.  The Veteran contends that he has E.D. due to his service-connected hypertension.  In light of the above grant of service connection for hypertension, secondary service connection is now a valid theory of entitlement.  See 38 C.F.R. § 3.310 (2012).  The Veteran is competent to report E.D., and his VA treatment records show a current diagnosis.  He has a long standing diagnosis of hypertension.  It is not apparent from the record how the Veteran knows that E.D. has been caused or aggravated by his hypertension.  The RO did not provide a VA examination to assist in determining whether the Veteran's E.D. was either caused or aggravated by his hypertension.  The Board remands for such a VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Accordingly, the issue of service connection for E.D. is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA examination for the purpose of determining the likely etiology(ies) of the Veteran's E.D.  In conjunction with the examination, the relevant evidence from the claims folder should be made available to the VA examiner.  After review and any needed examination, the examiner is requested to offer the following opinions:

a)  Is it as least as likely as not (50 percent or greater degree of probability) that erectile dysfunction was caused by the Veteran's hypertension?

b)  Is it as least as likely as not (50 percent or greater degree of probability) that erectile dysfunction was aggravated by the Veteran's hypertension?

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, rather than just a temporary flare-up of symptoms.  If the VA examiner determines the Veteran's erectile dysfunction was aggravated, although not caused, by hypertension, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder. 

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

2.  Then, the RO should readjudicate on the merits the issue of service connection for E.D.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2012).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


